Title: From George Washington to Brigadier General La Neuville, 1 November 1778
From: Washington, George
To: La Neuville, René-Hippolyte Penot Lombart de Noirmont de


  
    sir.
    [Fredericksburg, N.Y.] Novr 1: 1778
  
I just now received your favor of the 30th Ulto and am exceedingly obliged by the very polite terms, in which you are pleased to express yourself. As I applaud your zeal & the motives, which brought you to this Country, I cannot but regret, that the circumstances of the Army did not afford you more satisfactory opportunities of serving. I am persuaded if they had, you would have improved them in a manner—that would have done honor to yourself—and justified the confidence reposed in you.
I shall consider myself happy in seeing you before your departure and am sir with great respect and esteem Yr Most Obedt st

  G. Washington

